Conviction is for embezzlement, punishment two years in the penitentiary.
Appellant was charged by indictment in the Criminal District Court of Harris County in each of five cases with felony embezzlement. The cases in this court are numbered 23,142 to 23,146, inclusive. Upon a plea in each case (Pages 509-510-511-512 of this volume) before the court he was found guilty and his punishment was assessed at two years in the penitentiary in each case, except that in No. 23,146 the punishment was assessed at four years in the penitentiary.
The proceedings appear regular, and the record in each case is before this court without bills of exception or statement of facts.
Nothing being presented for review, the judgment is affirmed.